Title: To Alexander Hamilton from James McHenry, 20 May 1800
From: McHenry, James
To: Hamilton, Alexander


Philad. 20 May 1800
Dear Hamilton.
There is no fact more evident to my mind, than the truth of the position, that it is impossible that our public affairs can proceed under the present chief or his antifederal rival without loss of reputation to all the agents. You are right in observing happy those who are released from the fetter. I feel so notwithstanding the wound my personal feelings received in dissolving the chain.

The enclosed copy of a letter to my nephew will give you some general idea of the circumstances which induced to my resignation. Return it to me after reading it and do not take any copy.
I have contemplated spending the summer months at Lebanon—if Mrs. McHenry will agree to it. If not I shall return next month to Baltimore.
Yours affty.
Majr. Gen Hamilton
